                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



EDWARD DEAN HOHNER,                         Case No. CV 19-09910-JAK (DFM)

          Petitioner,                       ORDER DENYING PETITION FOR
                                            WRIT OF HABEAS CORPUS
             v.

SCOTT FRAUENHEIM, Warden,

          Respondent.



      Edward Dean Hohner (“Petitioner”) initiated this action by filing a
Petition for Writ of Habeas Corpus by a Person in State Custody challenging
his conviction. See Dkt. 1 (“Petition”). Petitioner filed this action while his
petition for a writ of habeas corpus is still pending in the Superior Court of
California. See Petition at 1. As such, his petition is entirely unexhausted.
      “Once a district court determines that a habeas petition contains only
unexhausted claims, it need not inquire further as to the petitioner's intentions.
Instead, it may simply dismiss the habeas petition for failure to exhaust.”
Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006).
///
///
///
///
      Petitioner has not yet exhausted any of the claims in his Petition.
Accordingly, his Petition is dismissed for failure to exhaust without prejudice
to refiling his Petition once he has exhausted his claims.


Dated: January 31, 2020
                                            ______________________________
                                            JOHN A. KRONSTADT
                                            United States District Judge

Presented by:


_________________________
DOUGLAS F. McCORMICK
United States Magistrate Judge




                                        2
